JUSTICE NELSON,
dissenting.
¶52 I join Justice Leaphart’s well-reasoned dissent. I offer one further observation. The Court seems to take great comfort in holding that the rights of persons like T.W. will be protected by the Department’s administrative scheme. Putting the burden of exhausting that scheme on developmentally disabled people might, in theory, be acceptable if each was appointed an experienced and knowledgeable attorney to shepherd him or her through the system as soon as he or she entered it. To expect developmentally disabled persons to navigate that water alone, however, is the worst sort of pie-in-the-sky. It will inevitably lead to the sort of institutional abuse demonstrated in the case at bar.
¶53 I, too, dissent.